Citation Nr: 1646369	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty for training (ACDUTRA) from March 1978 to June 1978, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Houston, Texas.

The Veteran requested a Travel Board hearing in his July 2011 substantive appeal.  He withdrew his request for a hearing in March 2015.  See 38 C.F.R. § 20.704 (2015).

In April 2016, the Board remanded the appeal for additional evidentiary development.

In its April 2016 remand, the Board found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record, and referred the matter to the Agency of Original Jurisdiction (AOJ) for adjudication in the first instance.  To date, entitlement to a TDIU has not been adjudicated.  As such, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed disabilities stem from injuries to his knees, neck, and lower back during Basic Training in 1978.  In October 2015, he underwent VA examinations of the joints and spine, wherein the examiner opined that the claimed disabilities were less likely than not related to the reported in-service injury.  The examiner further commented: "While I do not doubt the events and complaints made by the Veteran, and one must consider the physical demands required during service . . . I am not able to say with more than 50% certainty that a correlation exists between service activities/events and present findings due to lacking documentation."

In its April 2016 remand, the Board found the above opinion inadequate, noting that the examiner's "more than 50% certainty" comment reflected the incorrect standard of proof for service connection claims.  An addendum opinion was provided in May 2016.  The examiner stated that she had not changed her original opinion, and, after noting that there was evidence of "a somatization disorder or exaggerated complaints" which made it "more difficult to ascertain the claim of a serious injury during basic training or service," opined that she "was not able to ascertain with greater than 50% probability a service related connection for back, knee, or neck complaints due to lack of supporting documentation of injury and treatment."

Thereafter, in July 2016, an RO employee drafted a deferred rating decision which appeared to concede that the May 2016 opinion was inadequate.  The deferred rating decision indicated that the examiner should be asked to clarify the meaning of the "50%" comment, specifically address the Veteran's lay contentions, and address the photographs submitted by the Veteran showing him standing with crutches, pursuant to the Board's April 2016 remand directives.  A note in the record indicates that an addendum opinion was requested three days later but was then cancelled for unknown reasons.

The Board finds that a remand is necessary in order to obtain an addendum opinion that fully complies with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the July 2016 deferred rating decision, the May 2016 addendum opinion is clearly inadequate.  Another addendum opinion is required which specifically addresses the Veteran's lay contentions and applies the correct standard ("at least as likely as not") regarding whether the Veteran's claimed disabilities were incurred during a period of active service.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should forward the Veteran's claims file to a different examiner than the examiner who completed the October 2015 examination and May 2016 addendum opinion for another addendum opinion regarding the nature and likely etiology of the Veteran's claimed bilateral knee, neck, and lower back disabilities.

In a detailed rationale, the examiner should address the Veteran's lay contentions, in particular his contention that he injured his knees, neck, and back during Basic Training.  The examiner should also address the photographs submitted by the Veteran showing the Veteran standing with crutches.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee, neck, and lower back disabilities were incurred in active service, to include as a result of injuries sustained during Basic Training.

In formulating the requested opinion, the examiner should note that a lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny the claims.

2.  After completing all indicated development, the AOJ should readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

